Citation Nr: 1629156	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Service connection for retinopathy, to include as due to in-service Agent Orange (herbicide) exposure or as secondary to the service-connected diabetes mellitus 
type 2. 

2.  Service connection for hypertension, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a Decision Review Officer (DRO) hearing in February 2014, as well as a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  The hearing transcripts have been associated with the electronic claims file on VBMS and "Virtual VA," respectively.

In August 2014, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with VA examinations.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the August 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a current retinopathy disability for VA compensation purposes.

2. The currently-diagnosed dermatochalasis is age-related.


CONCLUSION OF LAW

The criteria for service connection for an eye disorder, including retinopathy and dermatochalasis, to include as due to in-service herbicide exposure or as secondary to the service-connected diabetes mellitus type 2 disability, are not met.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in June 2011, prior to the initial AOJ adjudication of the claim for service connection for retinopathy in the November 2011 rating decision.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service private treatment records, relevant VA examination reports, the February 2014 DRO hearing transcript, the June 2014 Board hearing transcript, and the Veteran's written statements.

In connection with the claims for service connection for retinopathy, VA provided a VA examination in November 2014 with an addendum opinion in January 2015.  The Board finds that the above-referenced examination reports and opinion are adequate for purposes of deciding the claim for service connection for retinopathy.  The VA examiner reviewed the Veteran's medical history and complaints, interviewed the Veteran regarding past and present symptomatology, made clinical assessments and observations, and rendered opinions regarding the presence of retinopathy, and the etiology of the currently-diagnosed dermatochalasis.  The examination reports contain all the findings needed to evaluate the claim for service connection for retinopathy, including the Veteran's history, and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Retinopathy and dermatochalasis are not "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R.  §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection an eye disorder, to include retinopathy and dermatochalasis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Retinopathy

The Veteran requests service connection for retinopathy because it is related to in-service exposure to Agent Orange.  See, e.g., June 2011 VA Form 21-526.  Alternatively, the Veteran asserted that retinopathy is secondary to diabetes mellitus type 2.  See, e.g., June 2014 Board hearing transcript.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the Veteran has a current retinopathy disability, and that the currently-diagnosed dermatochalasis is not related to in-service exposure to herbicides, or caused or aggravated by the service-connected diabetes mellitus type 2.  The evidence shows no current complaint, diagnosis, or treatment for retinopathy during the appeal period.  The November 2014 VA examination report shows that the examiner opined that the Veteran does not have retinopathy, including diabetic retinopathy.  The November 2014 and January 2015 VA examiner diagnosed dermatochalasis of both upper eyelids, which he defined as excessive upper eyelid skin.  The November 2014 and January 2015 VA examiner opined that the dermatochalasis is age-related and not caused by or aggravated by diabetes, and is not related to service because it is a well-known aging phenomenon associated with the eyelid skin.  The Board finds that the November 2014 and January 2015 opinions are highly probative with respect to the presence of a current disability of retinopathy, as well as the etiology of the dermatochalasis, because it is adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 
11 Vet. App. 268; Barr at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The November 2014 VA examiner also diagnosed nuclear sclerotic and cortical cataracts of both eyes, which he opined is as likely as not caused by the service-connected diabetes mellitus type 2.  The record reflects that the service connection was granted for diabetes mellitus type 2 with bilateral cataracts.  See March 2015 rating decision.  Accordingly, service connection for cataracts is not before the Board on appeal.

Based on the foregoing, the weight of the lay and medical evidence demonstrates that the Veteran does not currently have a disability of retinopathy, including diabetic retinopathy, and that the currently-diagnosed dermatochalasis is age-related.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present retinopathy disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the weight of the lay and medical evidence of record shows no current retinopathy "disability" at any time during the claim/appeal period, that holding is of no advantage.  Moreover, as stated above, the currently-diagnosed dermatochalasis is age-related, and service connection for cataracts has been granted.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for an eye disorder, including  retinopathy and dermatochalasis; therefore, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an eye disorder, including retinopathy and dermatochalasis, is denied.


REMAND

Service Connection for Hypertension 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran contends that service connection is warranted because the current hypertension is related to in-service exposure to Agent Orange.  See, e.g., June 2011 VA Form 21-526.  The Veteran is presumed to have in-service herbicide exposure.  See August 2014 Board decision.  Alternatively, the Veteran asserted that hypertension is secondary to diabetes mellitus type 2.  See, e.g., June 2014 Board hearing transcript.  The Veteran is service connected for diabetes mellitus type 2.  See March 2015 rating decision.  

The record reflects that the Veteran has a current diagnosis of hypertension.  See, e.g., November 2014 VA examination report.  While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

The November 2014 VA examiner opined on whether the hypertension is secondary to the service-connected diabetes mellitus type 2.  In the January 2015 addendum, the VA examiner opined that it is less likely as not that Veteran's hypertension is due to, the result of, or in any way etiologically related to any illness, injury, disease, or other circumstance related to his period of active military service.  In reaching this conclusion, the January 2015 VA examiner reasoned that the Veteran was diagnosed with essential hypertension in the 2010 timeframe, and his period of active service was from November 1965 to February 1969.  The January 2015 VA examiner explained that review of available evidence of record, including service treatment records, notes no evidence to support a diagnosis of hypertension as occurring, or having its onset, during his period of active duty, nor within one year of discharge from active military service.  

The January 2015 VA examiner did not provide an opinion with rationale as to the relationship between the current hypertension and the presumed in-service exposure to Agent Orange.  Because the Agent Orange Updates have indicated that there may be some, albeit limited, evidence of association between hypertension and herbicide exposure and in light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing whether the current hypertension was caused by the presumed in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); see also McCartt v. West, 12 Vet App 164, 167 (1999).

Accordingly, the issue of service connection for hypertension is REMANDED for the following actions:

1. Return the case file to the VA examiner who conducted the November 2014 hypertension examination and provided the January 2015 addendum opinion for another addendum opinion regarding the relationship between the current hypertension and the presumed in-service exposure to Agent Orange.  If the November 2014 VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion: 


Is it at least as likely as not (i.e., probability of 50 percent or more) that hypertension started in service or was caused by the presumed in-service exposure to herbicides (Agent Orange)?  In providing reasons for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent hypertension.  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).  

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence). 

2. Thereafter, the issue of service connection for hypertension should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655(2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


